Exhibit 10.14

EXECUTION COPY

AMENDMENT No. 1 (this “Amendment”) dated as of April 5, 2007, to the Credit
Agreement dated as of November 23, 2005 (the “Credit Agreement”), among TEAM
HEALTH HOLDINGS, L.L.C., a Delaware limited liability company (“Holdings”), TEAM
FINANCE LLC, a Delaware limited liability company (the “Borrower”), the LENDERS
from time to time party thereto and JPMORGAN CHASE BANK, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer.

A. Pursuant to the Credit Agreement, the Lenders have extended credit, and have
agreed to extend additional credit, to the Borrower, in each case pursuant to
the terms and subject to the conditions set forth therein.

B. Holdings and the Borrower have requested that the Credit Agreement be amended
as set forth herein to modify the interest rate spreads applicable to the Term
Loans as set forth in the definition of the term “Applicable Rate” in
Section 1.01 of the Credit Agreement.

C. The undersigned Lenders are willing so to amend the definition of the term
“Applicable Rate” pursuant to the terms and subject to the conditions set forth
herein.

D. Capitalized terms used but not defined herein have the meanings assigned to
them in the Credit Agreement, as amended hereby.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

SECTION 1. Amendment of the Credit Agreement. The Credit Agreement is hereby
amended as follows:

(a) The following new definition is hereby added to Section 1.01 of the Credit
Agreement:

“Amendment Effective Date” means April 5, 2007.

(b) The definition of the term “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby revised by replacing paragraph (a) thereof in its entirety
with the following:

“(a) with respect to Term Loans, (i) 2.00% for Eurocurrency Rate Loans and
(ii) 1.00% for Base Rate Loans; provided, however, that if the corporate family
rating of the Borrower by Moody’s is B2 (with a review for possible downgrade)
or lower or the corporate credit rating of the Borrower by S&P is B (with a
credit watch with negative implications) or lower, then the Applicable



--------------------------------------------------------------------------------

Rate shall be (x) 2.25% for Eurocurrency Rate Loans and (y) 1.25% for Base Rate
Loans. A change in the “outlook” of the Borrower by either Moody’s or S&P shall
have no effect on the Applicable Rate.”

(c) Section 2.05(c) is hereby amended by replacing such Section in its entirety
with the following:

“All prepayments of the Term Loans effected after the Amendment Effective Date
and on or prior to the first anniversary of the Amendment Effective Date with
the proceeds of a substantially concurrent issuance or incurrence of new loans
under any secured facilities pursuant to this Agreement or otherwise which new
loans are incurred for the primary purpose of decreasing the Applicable Rate
with respect to such Term Loans shall be accompanied by a prepayment fee equal
to 1.00% of the aggregate amount of such prepayments.”

(d) Section 3.07(e) of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:

“If any Non-Consenting Lender is required to assign any Term Loans pursuant to
this Section 3.07 in connection with such Non-Consenting Lender’s failure to
approve any amendment to this Agreement the primary purpose of which is to
decrease the Applicable Rate with respect to such Term Loans and such assignment
will become effective after the Amendment Effective Date and on or prior to the
first anniversary of the Amendment Effective Date, then the Borrower agrees to
pay such Non-Consenting Lender a fee in an amount equal to 1.00% of such Term
Loans outstanding on the effective date of such assignment. Notwithstanding
anything to the contrary contained in Section 10.01, this paragraph shall not be
waived, amended or modified without the written consent of each Lender adversely
affected thereby.”

SECTION 2. Representations and Warranties. Each of Holdings and the Borrower
represents and warrants to the Lenders that, as of the date hereof:

(a) This Amendment has been duly authorized, executed and delivered by each of
Holdings and the Borrower and constitutes a legal, valid and binding obligation
of Holdings and the Borrower, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law and
an implied covenant of good faith and fair dealing.

(b) The representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects on and as of the date
hereof (unless stated to relate to a specific earlier date, in which case such
representation and warranty is true and correct in all material respects as of
such earlier date).

(c) No Default has occurred and is continuing.

 

2



--------------------------------------------------------------------------------

SECTION 3. Effectiveness; Counterparts; Amendments. This Amendment shall become
effective as of the Amendment Effective Date when the Administrative Agent shall
have received (a) all fees and other amounts due and payable on or prior to the
date hereof, including, to the extent invoiced, reimbursement or payment of all
reasonable out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel) required to be reimbursed or paid by any Loan Party
hereunder or under any Loan Document and (b) copies hereof that, when taken
together, bear the signatures of Holdings, the Borrower, the Administrative
Agent and either (i) all the Term Lenders or (ii)(x) Lenders holding more than
50% of the Term Loans and (y) executed Assignment and Assumptions pursuant to
which all Non-Consenting Lenders shall assign their Loans pursuant to
Section 3.07 of the Credit Agreement. This Amendment may not be amended nor may
any provision hereof be waived except pursuant to a writing signed by Holdings,
the Borrower, the Administrative Agent and the requisite Lenders under
Section 10.01 of the Credit Agreement (after giving effect to this Amendment).
This Amendment may be executed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 4. Credit Agreement. Except as expressly set forth herein, this
Amendment (a) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, Holdings or the Borrower under the Credit Agreement or any
other Loan Document and (b) shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle Holdings or the Borrower to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.
After the date hereof, any reference in the Loan Documents to the Credit
Agreement shall mean the Credit Agreement as modified hereby.

SECTION 5. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 10.02 of the Credit Agreement.

SECTION 6. Applicable Law; Waiver of Jury Trial. (A) THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 10.17 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day, month and year
first written above.

 

TEAM HEALTH HOLDINGS, L.L.C.

a Delaware limited liability company,

 

by

 

/s/ David P. Jones

 

Name:

  David P. Jones  

Title:

  CFO  

TEAM FINANCE LLC,

a Delaware limited liability company,

 

by

 

/s/ David P. Jones

 

Name:

  David P. Jones  

Title:

  CFO  



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent,

 

by

 

/s/ Barbara R. Marks

 

Name:

  Barbara R. Marks  

Title:

  Vice President  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO THE

TEAM FINANCE LLC CREDIT AGREEMENT

 

Name of Term Lender:     Atlas Loan Funding I, LLC   By: Atlas Capital Funding,
Ltd.   By: Structured Asset Investors, LLC   Its Investment Manager   by  

/s/ Diana M. Himes

  Name:   Diana M. Himes   Title:   Vice President Name of Term Lender:
    HARBOUR TOWN FUNDING LLC   by  

/s/ Anna M. Tallent

  Name:   Anna M. Tallent   Title:   Assistant Vice President Name of Term
Lender:     GULF STREAM-COMPASS CLO 2003-I LTD

    By: Gulf Stream Asset Management LLC

    As Collateral Manager

    GULF STREAM-COMPASS CLO 2004-I LTD

    By: Gulf Stream Asset Management LLC

    As Collateral Manager

    GULF STREAM-COMPASS CLO 2005-II LTD

    By: Gulf Stream Asset Management LLC

    As Collateral Manager

    GULF STREAM-RASHINBAN CLO 2006-I LTD

     By: Gulf Stream Asset Management LLC

    As Collateral Manager

    GULF STREAM-SEXTANT CLO 2006-I LTD

    By: Gulf Stream Asset Management LLC

    As Collateral Manager

  by  

/s/ Barry K. Love

  Name:   Barry K. Love   Title:   Chief Credit Officer

    GSCP (NJ), L.P., on behalf of each of the following funds, in its capacity
as Collateral Manager:

    GSC PARTNERS CDO FUND VI, LIMITED     GSC PARTNERS CDO FUND VII, LIMITED
    GSC CAPITAL CORP. LOAN FUNDING 2005-1   By:  

/s/ Seth Katzenstein

  Name:   Seth Katzenstein   Title:   Authorized Signatory     GSC Group

Name of Term Lender:

    GoldenTree Loan Opportunities I, Ltd.     By: GoldenTree Asset Management,
LP   by  

/s/ Karen Weber

  Name:   Karen Weber   Title:   Director – Bank Debt



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO THE

TEAM FINANCE LLC CREDIT AGREEMENT

 

Name of Term Lender:

    General Electric Capital Corp.,

    As Administrator for GECFS Loan Holding LLC

  by  

/s/ David R. Campbell

  Name:   David R. Campbell   Title:   Authorized Signatory

Name of Term Lender:

    General Electric

    Capital Corporation

  by:  

/s/ Peter B. Zone

  Name:   Peter B. Zone   Title:   Its Duly Authorized Signatory

Name of Term Lender:

    Grand Central Asset Trust,

    PFV Series

  by  

/s/ Jason Muelver

  Name:   Jason Muelver   Title:   Attorney-in-fact

Name of Term Lender:

    Franklin CLO II, Limited   by  

/s/ DAVID ARDINI

  Name:   DAVID ARDINI   Title:   VICE PRESIDENT



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO THE

TEAM FINANCE LLC CREDIT AGREEMENT

 

Name of Term Lender:     Franklin CLO V, LTD   by  

/s/ DAVID ARDINI

  Name:   DAVID ARDINI   Title:   VICE PRESIDENT Name of Term Lender:
    Franklin CLO IV, Limited   by  

/s/ DAVID ARDINI

  Name:   DAVID ARDINI   Title:   VICE PRESIDENT Name of Term Lender:     Fifth
Third Bank, N.f   by  

/s/ Sandy ILLEGIBLE

  Name:   Sandy ILLEGIBLE   Title:   VP Name of Term Lender:

    Ballyrock CLO II Limited

    BALLYROCK Investment Advisors LLC,

    as Collateral Manager

  by  

/s/ Lisa Rymut

  Name:   Lisa Rymut   Title:   Assistant Treasurer Name of Term Lender:

    Ballyrock CLO III Limited

    BALLYROCK Investment Advisors LLC,

    as Collateral Manager

  by  

/s/ Lisa Rymut

  Name:   Lisa Rymut   Title:   Assistant Treasurer



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO THE

TEAM FINANCE LLC CREDIT AGREEMENT

 

Name of Term Lender:

    Ballyrock CLO 2006-1 LTD

    BALLYROCK Investment Advisors LLC,

    as Collateral Manager

  by  

/s/ Lisa Rymut

  Name:   Lisa Rymut   Title:   Assistant Treasurer

Name of Term Lender:

    Fidelity Central Investment

    Portfolios LLC; Fidelity Floating

    Rate Central Investment Portfolio

  by  

/s/ John Costello

  Name:   John Costello   Title:   Assistant Treasurer   by  

/s/ Lisa Rymut

  Name:   Lisa Rymut   Title:   Assistant Treasurer Name of Term Lender:

    Fidelity Advisor Series II:

    Fidelity Advisor Floating Rate High Income Fund

  by  

/s/ John Costello

  Name:   John Costello   Title:   Assistant Treasurer   by  

/s/ Lisa Rymut

  Name:   Lisa Rymut   Title:   Assistant Treasurer

Name of Term Lender:

    Fenway Capital, LLC   by  

/s/ Vidrik Frankfather

  Name:   Vidrik Frankfather   Title:   Authorized Signor

Name of Term Lender:

    Duane Street CLO II, Ltd.

    By: DiMalo Ahmad Capital LLC,

    as Collateral Manager

  by  

ILLEGIBLE

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO THE

TEAM FINANCE LLC CREDIT AGREEMENT

 

Name of Term Lender:

    Duane Street CLO 1, Ltd.

    By: DiMalo Ahmad Capital LLC,

    as Collateral Manager

  by  

ILLEGIBLE

  Name:     Title:   Name of Term Lender:

    Duane Street CLO II, Ltd.

    By: DiMalo Ahmad Capital LLC,

    as Collateral Manager

  by  

ILLEGIBLE

  Name:     Title:   Name of Term Lender:

    Duane Street CLO 1, Ltd.

    By: DiMalo Ahmad Capital LLC,

    as Collateral Manager

  by  

ILLEGIBLE

  Name:     Title:  

    Hewett’s Island CLO II, Ltd.

    By: CypressTree Investment Management Company, Inc.,

    as Portfolio Manager

  by  

/s/ Preston I. Carnes

  Name:   Preston I. Carnes   Title:   Managing Director

    Hewett’s Island CLO IV, Ltd.

    By: CypressTree Investment Management Company, Inc.,

    as Portfolio Manager

  by  

/s/ Robert Weeden

  Name:   Robert Weeden   Title:   Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO THE

TEAM FINANCE LLC CREDIT AGREEMENT

 

Name of Term Lender:     CYPRESSTREE CLAIF FUNDING LLC   by  

/s/ Anna M. Tallent

  Name:   Anna M. Tallent   Title:   Assistant Vice President
Name of Term Lender:     CSAM Funding I   by  

/s/ David H. Lerner

  Name:   David H. Lerner   Title:   Authorized Signatory Name of Term Lender:
    CSAM Funding III   by  

/s/ David H. Lerner

  Name:   David H. Lerner   Title:   Authorized Signatory Name of Term Lender:
    Atrium IV   by  

/s/ David H. Lerner

  Name:   David H. Lerner   Title:   Authorized Signatory Name of Term Lender:
    Atrium III   by  

/s/ David H. Lerner

  Name:   David H. Lerner   Title:   Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO THE

TEAM FINANCE LLC CREDIT AGREEMENT

 

Name of Term Lender:     Atrium II   by  

/s/ David H. Lerner

  Name:   David H. Lerner   Title:   Authorized Signatory Name of Term Lender:
    CSAM Funding IV   by  

/s/ David H. Lerner

  Name:   David H. Lerner   Title:   Authorized Signatory Name of Term Lender:
    Madison Park Funding   by  

/s/ David H. Lerner

  Name:   David H. Lerner   Title:   Authorized Signatory Name of Term Lender:
    Madison Park Funding II   by  

/s/ David H. Lerner

  Name:   David H. Lerner   Title:   Authorized Signatory Name of Term Lender:
    Castle Garden   by  

/s/ David H. Lerner

  Name:   David H. Lerner   Title:   Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO THE

TEAM FINANCE LLC CREDIT AGREEMENT

 

Name of Term Lender:     Citadel Hill 2000 Ltd   by  

/s/ Ken Irvine

  Name:   Ken Irvine   Title:   Authorized Signatory Name of Term Lender:
    CIT Lending Services Corp   by  

/s/ Dennis Zinkand

  Name:   Dennis Zinkand   Title:   Director Name of Term Lender:  

By: Callidus Debt Partners CLO Fund IV Ltd.

By: Its Collateral Manager,

Callidus Capital Management, LLC.

  by  

/s/ Peter R. Bennitt

  Name:   Peter R. Bennitt   Title:   Principal Name of Term Lender:  

By: Callidus Debt Partners CLO Fund V, Ltd.

By: Its Collateral Manager

Callidus Capital Management, LLC

  by  

/s/ Peter R. Bennitt

  Name:   Peter R. Bennitt   Title:   Principal Name of Term Lender:  

By: Callidus Debt Partners CLO Fund VI, Ltd.

By: Its Collateral Manager

Callidus Capital Management, LLC

  by  

/s/ Peter R. Bennitt

  Name:   Peter R. Bennitt   Title:  

Principal



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO THE

TEAM FINANCE LLC CREDIT AGREEMENT

 

Name of Term Lender:     Bear Stearns Investment Products Inc.   by  

/s/ John McDermott

  Name:   John McDermott   Title:   Vice President Name of Term Lender:
    Ballantyne Funding LLC   by  

/s/ Anna M. Tallent

  Name:   Anna M. Tallent   Title:   Assistant Vice President Babson CLO Ltd.
2003-I Babson CLO Ltd. 2004-I Babson CLO Ltd. 2004-II Babson CLO Ltd. 2005-III
Babson CLO Ltd. 2006-I Babson CLO Ltd. 2006-II Babson CLO Ltd. 2007-I Sapphire
Valley CDO I, Ltd. By:   Babson Capital Management LLC as Collateral Manager By:
 

/s/ Anthony J. Sciacca

  Managing Director Massachusetts Mutual Life Insurance Company By: Babson
Capital Management LLC as Investment Adviser By:  

/s/ Anthony J. Sciacca

  Managing Director Jefferies Finance LLC By:  

/s/ Charlie J. Franklin

  Closing Manager Babson CLO Ltd. 2003-I Babson CLO Ltd. 2004-I Babson CLO Ltd.
2005-I Babson CLO Ltd. 2005-II Babson CLO Ltd. 2005-III Babson CLO Ltd. 2006-II
Babson CLO Ltd. 2007-I Sapphire Valley CDO I, Ltd. By: Babson Capital Management
LLC as Collateral Manager

By:

 

ILLEGIBLE

Massachusetts Mutual Life Insurance Company By: Babson Capital Management LLC as
Investment Adviser   By:  

ILLEGIBLE

Name of Term Lender:  

Apidos Quattro

By: Apidos Capital Management, LLC as

Collateral Manager

  by  

ILLEGIBLE

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO THE

TEAM FINANCE LLC CREDIT AGREEMENT

 

Name of Term Lender:

    Apidos CDO V

    By: Its Investment Advisor Apidos Capital     Management, LLC

  by  

ILLEGIBLE

  Name:     Title:   Name of Term Lender:

    Apidos CDO 1V

    By: Its Investment Advisor Apidos Capital     Management, LLC

  by  

ILLEGIBLE

  Name:     Title:   Name of Term Lender:

    Apidos CDO III

    By: Its Investment Advisor Apidos Capital     Management, LLC

  by  

ILLEGIBLE

  Name:     Title:   Name of Term Lender:

    Apidos CDO I

    By: Its Investment Advisor Apidos Capital     Management, LLC

  by  

ILLEGIBLE

  Name:     Title:   Name of Term Lender:

    Apidos CDO II

    By: Its Investment Advisor Apidos Capital     Management, LLC

  by  

ILLEGIBLE

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO THE

TEAM FINANCE LLC CREDIT AGREEMENT

 

Name of Term Lender:

    Apidos Cinco

    By: Its Investment Manager Apidos

    Capital Management, LLC

  by  

/s/ JOHN W. STELWAGON

  Name:   JOHN W. STELWAGON   Title:   Managing Director Name of Term Lender:
    ILLEGIBLE CLO 2006-1 Ltd   by  

/s/ Alex Tuff

  Name:   Alex Tuff   Title:   Head of Bankers Name of Term Lender:

    Galaxy CLO 2003-1, Ltd.

    By: AIG Global Investment Corp.,

    Its Collateral Manager

  by  

/s/ Chang W. Chung

  Name:   Chang W. Chung   Title:   Vice President Name of Term Lender:

    Galaxy III CLO, Ltd.

    By: AIG Global Investment Corp.,

    Its Collateral Manager

  by  

/s/ Chang W. Chung

  Name:   Chang W. Chung   Title:   Vice President Name of Term Lender:

    Galaxy V CLO, Ltd.

    By: AIG Global Investment Corp.,

    Its Collateral Manager

  by  

/s/ Chang W. Chung

  Name:   Chang W. Chung   Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO THE

TEAM FINANCE LLC CREDIT AGREEMENT

 

Name of Term Lender:

    Galaxy VII CLO, Ltd.

    By: AIG Global Investment Corp.

    As Collateral Manager

  by  

/s/ Chang W. Chung

  Name:   Chang W. Chung   Title:   Vice President

Name of Term Lender:

    SunAmerica Senior Floating Rate Fund, Inc.

    By: AIG Global Investment Corp.,

    Investment Sub-Adviser

  by  

/s/ Chang W. Chung

  Name:   Chang W. Chung   Title:   Vice President

Name of Term Lender:

    Saturn CLO, Ltd.

    by AIG Global Investment Corp.

    its Collateral Manager

  by  

/s/ Chang W. Chung

  Name:   Chang W. Chung   Title:   Vice President

Name of Term Lender:

    ACA CLO 2006 - 1 Limited   by  

/s/ Vincent Ingato

  Name:   Vincent Ingato   Title:   Managing Director Name of Term Lender:
    ACA CLO 2006 - 2 Limited   by  

/s/ Vincent Ingato

  Name:   Vincent Ingato   Title:   Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO THE

TEAM FINANCE LLC CREDIT AGREEMENT

 

 

ARCHIMEDES FUNDING IV (CAYMAN), LTD.

 

By:

 

West Gate Horizons Advisors LLC,

as Collateral Manager

 

By:

 

/s/ Helen Rhee

 

Name:

  Helen Rhee  

Title:

  Senior Credit Analyst  

ENDURANCE CLO I, LTD.

 

c/o: West Gate Horizons Advisors LLC,

as Collateral Manager

 

By:

 

/s/ Helen Rhee

 

Name:

  Helen Rhee  

Title:

  Senior Credit Analyst  

WG HORIZONS CLO I

 

By:

 

West Gate Horizons Advisors LLC,

as Manager

 

By:

 

/s/ Helen Rhee

 

Name:

  Helen Rhee  

Title:

  Senior Credit Analyst

Name of Term Lender:

    Venture VI CDO Limited

    By its investment advisor,

    MJX Asset Management LLC

 

by

 

/s/ Kenneth Ostmann

  Name:   Kenneth Ostmann   Title:   Director

Name of Term Lender:

    Venture V CDO Limited

    By its investment advisor,

    MJX Asset Management LLC

 

by

 

/s/ Kenneth Ostmann

  Name:   Kenneth Ostmann   Title:   Director

Name of Term Lender:

    Trimaran CLO IV Ltd

    By Trimaran Advisors, L.L.C

 

by

 

/s/ David M. Millison

  Name:   David M. Millison   Title:   Managing Director

Name of Term Lender:

    Trimaran CLO V Ltd

    By Trimaran Advisors, L.L.C

 

by

 

/s/ David M. Millison

  Name:   David M. Millison   Title:   Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO THE

TEAM FINANCE LLC CREDIT AGREEMENT

 

    Name of Term Lender:     Sky CBNA Loan ILLEGIBLE   by   

/s/ David ILLEGIBLE

  Name:    David ILLEGIBLE   Title:    Attorney-in-Fact   Name of Term Lender:

    Silverado CLO 2006-I Limited

    By: Wells Capital Management

    as Portfolio Manager

  by   

/s/ Zachary Tyler

  Name:    Zachary Tyler   Title:    Authorized Signatory   Name of Term Lender:

    Sankaty Advisors, LLC as Collateral

    Manager for AVERY POINT CLO,

    LTD., as Term Lender

  by   

/s/ Jeffrey Hawkins

  Name:    Jeffrey Hawkins   Title:    Executive Vice President     Name of Term
Lender:

    Sankaty Advisors, LLC as Collateral

    Manager for Castle Hill I -

    INGOTS, Ltd., as Term Lender

  by   

/s/ Jeffrey Hawkins

  Name:    Jeffrey Hawkins   Title:    Executive Vice President     Name of Term
Lender:

    Sankaty Advisors, LLC as Collateral

    Manager for Castle Hill II -

    INGOTS, Ltd., as Term Lender

  by   

/s/ Jeffrey Hawkins

  Name:    Jeffrey Hawkins   Title:    Executive Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO THE

TEAM FINANCE LLC CREDIT AGREEMENT

 

Name of Term Lender:

    Sankaty Advisors, LLC as Collateral

    Manager for Castle Hill III CLO,

     Limited, as Term Lender

  by  

/s/ Jeffrey Hawkins

  Name:   Jeffrey Hawkins   Title:   Executive Vice President

Name of Term Lender:

    Sankaty Advisors, LLC as Collateral

    Manager for Loan Funding XI LLC,

    As Term Lender

  by  

/s/ Jeffrey Hawkins

  Name:   Jeffrey Hawkins   Title:   Executive Vice President

Name of Term Lender:

    Chatham Light II CLO, Limited,

    by Sankaty Advisors LLC,

    as Collateral Manager

  by  

/s/ Jeffrey Hawkins

  Name:   Jeffrey Hawkins   Title:   Executive Vice President

Name of Term Lender:

    Chatham Light III CLO, Ltd

    By Sankaty Advisors, LLC

    as Collateral Manager

  by  

/s/ Jeffrey Hawkins

  Name:   Jeffrey Hawkins   Title:   Executive Vice President

Name of Term Lender:

    Katonah III, Ltd.

    by Sankaty Advisors LLC

    as Sub-Advisors

  by  

/s/ Jeffrey Hawkins

  Name:   Jeffrey Hawkins   Title:   Executive Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO THE

TEAM FINANCE LLC CREDIT AGREEMENT

 

Name of Term Lender:

    Katonah IV, Ltd. by Sankaty

    Advisors, LLC as Sub-Advisors

  by  

/s/ JEFFREY HAWKINS

  Name:   JEFFREY HAWKINS   Title:   Executive Vice Presidents

 

Name of Term Lender:

    Sankaty Advisors, LLC as Collateral

    Manager for Race Point CLO,

    Limited, as Term Lender

  by  

/s/ JEFFREY HAWKINS

  Name:   JEFFREY HAWKINS   Title:   Executive Vice Presidents

 

Name of Term Lender:

    Sankaty Advisors, LLC as Collateral

    Manager for Race Point II CLO,

    Limited, as Term Lender

  by  

/s/ JEFFREY HAWKINS

  Name:   JEFFREY HAWKINS   Title:   Executive Vice Presidents

 

Name of Term Lender:

    Sankaty Advisors, LLC as Collateral

    Manager for Race Point III CLO,

    Limited, as Term Lender

  by  

/s/ JEFFREY HAWKINS

  Name:   JEFFREY HAWKINS   Title:   Executive Vice Presidents

 

Name of Term Lender:     Race Point IV CLO, Ltd

    By: Sankaty Advisors, LLC

    as Collateral Manager

 

by

 

/s/ JEFFREY HAWKINS

  Name:   JEFFREY HAWKINS   Title:   Executive Vice Presidents



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO THE

TEAM FINANCE LLC CREDIT AGREEMENT

 

Name of Term Lender:

    RAVEN CREDIT

    OPPORTUNITIES MASTER FUND, LTD.

  by  

/s/ KEVIN GERLITZ

  Name:   KEVIN GERLITZ   Title:   CFO/COO

Name of Term Lender:

    THE NORINCHUKIN TRUST & BANKING CO., LTD

    ACTING AS TRUSTEE FOR TRUST ACCOUNT

    NO. 430000-85

  by  

/s/ Seiji Kuramoto

  Name:   Seiji Kuramoto   Title:   Chief Manager

Name of Term Lender:

    THE NORINCHUKIN TRUST & BANKING CO., LTD

    ACTING AS TRUSTEE FOR TRUST ACCOUNT

    NO. 430000-85

  by  

/s/ Seiji Kuramoto

  Name:   Seiji Kuramoto   Title:   Chief Manager Name of Term Lender:

    THE NORINCHUKIN TRUST & BANKING CO., LTD

    ACTING AS TRUSTEE FOR TRUST ACCOUNT

    NO. 430000-85

  by  

/s/ Seiji Kuramoto

  Name:   Seiji Kuramoto   Title:   Chief Manager

Name of Term Lender:

    THE NORINCHUKIN TRUST & BANKING CO., LTD

    ACTING AS TRUSTEE FOR TRUST ACCOUNT

    NO. 430000-85

  by  

/s/ Seiji Kuramoto

  Name:   Seiji Kuramoto   Title:   Chief Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO THE

TEAM FINANCE LLC CREDIT AGREEMENT

 

Name of Term Lender:

    THE NORINCHUKIN TRUST & BANKING CO., LTD

    ACTING AS TRUSTEE FOR TRUST ACCOUNT

    NO. 430000-85

  by  

/s/ Seiji Kuramoto

  Name:   Seiji Kuramoto   Title:   Chief Manager

 

Name of Term Lender:

    THE NORINCHUKIN TRUST & BANKING CO., LTD

    ACTING AS TRUSTEE FOR TRUST ACCOUNT

    NO. 430000-85

  by  

/s/ Seiji Kuramoto

  Name:   Seiji Kuramoto   Title:   Chief Manager

Name of Term Lender:

    NAVIGATOR 2003, LTD

    By: Antares Asset Management, Inc., as

    Collateral Manager

  By:  

/s/ Kathleen Brooks

  Name:   Kathleen Brooks   Title:   Authorized Signatory

Name of Term Lender:

    NAVIGATOR 2004, LTD

    By: Antares Asset Management, Inc., as

    Collateral Manager

  By:  

/s/ Kathleen Brooks

  Name:   Kathleen Brooks   Title:   Authorized Signatory

Name of Term Lender:

    NAVIGATOR 2005, LTD

    By: Antares Asset Management, Inc., as

    Collateral Manager

  By:  

/s/ Kathleen Brooks

  Name:   Kathleen Brooks   Title:   Authorized Signatory Name of Term Lender:

    NAVIGATOR 2006, LTD

    By: GE Asset Management, Inc., as Collateral

    Manager

  By:  

/s/ Kathleen Brooks

  Name:   Kathleen Brooks   Title:   Authorized Signatory

Name of Term Lender:

    General Electric Pension Trust, LTD

    By: GE Asset Management, Inc., as Collateral

    Manager

  By:  

/s/ Kathleen Brooks

  Name:   Kathleen Brooks   Title:   Authorized Signatory

Name of Term Lender:

    Nantucket CLO I Ltd

    By: Fortis Investment

    Management USA, Inc..

    as Attorney-in-Fact

  by  

/s/ Jeffrey Megar

  Name:   Jeffrey Megar   Title:   Vice President

Name of Term Lender:

    Nantucket CLO II Ltd

    By: Fortis Investment

    Management USA, Inc..

    as Attorney-in-Fact

  by  

/s/ Jeffrey Megar

  Name:   Jeffrey Megar   Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO THE

TEAM FINANCE LLC CREDIT AGREEMENT

 

Name of Term Lender:

    Morgan Stanley Senior Funding, Inc.

  by  

/s/ Donna M. Souza

  Name:   Donna M. Souza   Title:   Vice President Name of Term Lender:
    Mountain Capital CLO III Ltd   by  

/s/ Jonathan Dietz

  Name:   Jonathan Dietz   Title:   Director Name of Term Lender:     Mountain
Capital CLO IV Ltd.   by  

/s/ Jonathan Dietz

  Name:   Jonathan Dietz   Title:   Director Name of Term Lender:     Mountain
Capital CLO V Ltd.   by  

/s/ Jonathan Dietz

  Name:   Jonathan Dietz   Title:   Director     Millcreek CFPI Loan Funding LLC
  by  

/s/ Stephen Gloria

  Name:   Stephen Gloria   Title:   Attorney In kind



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO THE

TEAM FINANCE LLC CREDIT AGREEMENT

 

Name of Term Lender:

    LATITUDE CLO I, LTD  

by

 

/s/ Kirk Wallace

  Name:   Kirk Wallace   Title:   Senior Vice President

Name of Term Lender:

    LightPoint CLO 2004-1 , Ltd.

    LightPoint CLO III, Ltd.

 

by

 

/s/ Timothy S. Van Kirk

  Name:   Timothy S. Van Kirk   Title:   Managing Director

Name of Term Lender:

    KZH SOLEIL-2 LLC

 

by

 

/s/ Wai Kee Lee

  Name:   Wai Kee Lee   Title:   Authorized Agent

Name of Term Lender:

    ING CAPITAL LLC  

by

 

/s/ Mike Garvin

  Name:   Mike Garvin   Title:   Managing Director

    ING PRIME RATE TRUST

    By: ING Investment Management Co.
as its Investment manager

 

by

 

/s/ Mohamed Basma

  Name:   Mohamed Basma   Title:   Vice President

    ING SENIOR INCOME FUND

    By: ING Investment Management Co.
as its Investment manager

 

by

 

/s/ Mohamed Basma

  Name:   Mohamed Basma   Title:   Vice President

    ING International (II) – Senior Bank Loans Euro

    By: ING Investment Management Co.
as its Investment manager

 

by

 

/s/ Mohamed Basma

  Name:   Mohamed Basma   Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO THE

TEAM FINANCE LLC CREDIT AGREEMENT

 

    ING PRIME RATE TRUST

    By: ING Investment Management Co.

    as its investment manager

  By:  

/s/ Mohamed Basma

  Name:   Mohamed Basma   Title:   Vice President

    ING SENIOR INCOME FUND

    By: ING Investment Management Co.

    as its investment manager

  By:  

/s/ Mohamed Basma

  Name:   Mohamed Basma   Title:   Vice President

    ING International (II) - Senior Bank Loans Euro

    By: ING Investment Management Co.

    as its investment manager

  By:  

/s/ Mohamed Basma

  Name:   Mohamed Basma   Title:   Vice President

Name of Term Lender:

    Regions Bank  

by

 

/s/ Natalie Readett

  Name:   Natalie Readett   Title:   Vice President  

by

 

/s/ Matthew B. Ashworth

  Name:   Matthew B. Ashworth   Title:   V-P